Case 2:20-mc-00016-UA Document1 Filed 02/17/20 Pageiofi Page ID#:1

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

Douglas Kirkland — )
Plaintiff )
Vv. ) Civil Action No. 1:19-cv-20293
——___Kfir Moyal Art Gallery Inc. )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) _ 09/17/2019 _

CLERK OF COURT

Signature of Clerk or Deputy Clerk

 

 

 
